            Case 2:20-cv-06398-CMR Document 27 Filed 09/13/21 Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    INFINITY REAL ESTATE, LLC, et al.,
                            Plaintiffs,
                   v.
                                                                   CIVIL ACTION NO. 20-6398
    TRAVELERS EXCESS AND SURPLUS
    LINES COMPANY,
                            Defendant.


                                       MEMORANDUM OPINION

    Rufe, J.                                                                               September 13, 2021

           Plaintiff Infinity Real Estate has brought this action alleging that it was wrongfully

denied insurance coverage for COVID-19 related losses. Defendant Travelers Excess and

Surplus Lines Company has moved to dismiss. For the reasons stated below, Defendant’s motion

will be granted.

      I.    BACKGROUND 1

           Plaintiff, through a number of limited liability corporations, owns commercial and

residential real property in five states and Washington, D.C. 2 Defendant provides Plaintiff with a

commercial property insurance policy covering loss of business income and/or rental value.

Under this policy, Plaintiff is entitled to compensation for: 1) the loss of business income and

rental value caused by the “physical loss of or damage to” the insured property; 2) the loss of

business income and rental value as a result of civil authority actions preventing the use of the




1
 The factual allegations in Plaintiff’s Complaint [Doc. No. 1] are assumed true for the purposes of this motion to
dismiss.
2
 Plaintiff, through its affiliates, owns property in Pennsylvania, New York, Connecticut, Arkansas, Massachusetts,
and Washington, D.C.
             Case 2:20-cv-06398-CMR Document 27 Filed 09/13/21 Page 2 of 11




building; 3) the loss of of business income and rental value caused by the loss of use of a

dependent property; and 4) the loss of business income and rental value caused by the prevention

of ingress to or egress from the insured property. 3 The policy also contains a virus or bacteria

exclusion barring coverage for “loss or damage caused directly or indirectly” by “[a]ny virus,

bacterium or other microorganism that induces or is capable of inducing physical distress, illness

or disease.” 4

            Beginning in March 2020, Plaintiff alleges that its properties were affected by federal,

state, and/or local government COVID-19 orders mandating the closure of non-essential

businesses. Plaintiff asserts that it lost the use of its properties, that its commercial tenants halted

operations, and that it suffered a decrease in rent payments. Plaintiff sought insurance coverage

from Defendant for these losses, and within 15 days of receiving the claim, Defendant denied

coverage without investigation. 5

            Plaintiff brought this action for breach of contract and for statutory bad faith under

Pennsylvania law alleging that Defendant wrongfully denied coverage under the policy. 6

Defendant moves to dismiss Plaintiff’s Complaint under Federal Rule of Civil Procedure




3
    See Policy [Doc. No. 1-4] at 31–34.
4
    Id. at 23, 25.
5
    See Compl. [Doc. No. 1] at ¶¶ 2,3.
6
 Plaintiff asserts that there is diversity jurisdiction under 28 U.S.C. § 1332. Plaintiff Infinity Real Estate is a
Delaware limited liability company headquartered in New York, and Plaintiff’s affiliates are incorporated in
Arkansas, Delaware, Washington D.C., New York, and Massachusetts. See id. at ¶14; Ex. A to Compl. [Doc. No. 1-
3] (listing affiliate states of incorporation). Defendant Travelers Excess and Surplus is a Connecticut corporation
with its principal place of business in Connecticut, and the amount of controversy is in excess of $75,000. See
Compl. [Doc. No. 1] at ¶¶ 11, 14.
                                                         2
              Case 2:20-cv-06398-CMR Document 27 Filed 09/13/21 Page 3 of 11




12(b)(6). Defendant argues that Plaintiff is not entitled to coverage under language of the policy

and that Plaintiff’s claims for losses are barred by a valid policy exclusion. 7

       II.    LEGAL STANDARD

             A complaint must contain sufficient factual matter to state a claim to a relief that is

plausible on its face to survive a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). 8 The question is not whether the plaintiff will ultimately prevail but whether the

complaint is “sufficient to cross the federal court’s threshold.” 9 The court must “accept all

factual allegations as true, construe the complaint in the light most favorable to the plaintiff, and

determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled

to the relief.” 10 However, the Court “need not accept as true unsupported conclusions and

unwarranted inferences” 11 or “legal conclusions.” 12

       III. CHOICE OF LAW

             “[A] federal court sitting in diversity must apply the choice-of-law rules of the state in

which it sits.” 13 “Pennsylvania applies the more flexible, ‘interest/contacts’ methodology to

contract choice-of-law questions” 14 This is a two-step process where the court “must first




7
    Mot. to Dismiss [Doc. No. 12-1] at 4–14.
8
    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
9
    Skinner v. Switzer, 562 U.S. 521, 530 (2011).
10
  Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings Ltd., 292 F.3d
361, 374 n.7 (3d Cir. 2002)).
11
  Doug Grant, Inc. v. Greate Bay Casino Corp., 232 F.3d 173, 184 (3d Cir. 2000) (quoting City of Pittsburgh v. W.
Penn Power Co., 147 F.3d 256, 263 n.13 (3d Cir. 1998)) (internal quotations omitted).
 In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1429 (3d Cir. 1997) (quoting Glassman v.
12

Computervision Corp., 90 F.3d 617, 628 (1st Cir. 1996)).
13
     Calhoun v. Yamaha Motor Corp., U.S.A., 216 F.3d 338, 343 (3d Cir. 2000).
14
     Hammersmith v. TIG Ins. Co., 480 F.3d 220, 226–27 (3d Cir. 2007).
                                                         3
             Case 2:20-cv-06398-CMR Document 27 Filed 09/13/21 Page 4 of 11




determine whether there is an ‘actual’ conflict between” the substantive law of the jurisdictions

whose law may apply. 15 If there is an actual conflict, the court then considers the contacts and

interests at stake. 16

           Plaintiff Infinity Real Estate LLC and their insurance broker are headquartered in the

state of New York, and the majority of the insured properties are located in the state of New

York. 17 Thus, New York could have a sufficient interest in having its law apply in this matter.

However, the laws of New York and Pennsylvania generally do not conflict on issues “regarding

the interpretation of insurance policies.” 18 There is not an actual conflict of law and the Court

will apply Pennsylvania law. 19

       IV. DISCUSSION

           Under Pennsylvania law, the interpretation of an insurance policy requires the Court to

read the policy as a whole and construe its meaning according to its plain language, 20 while

considering the “reasonable expectations” of the insured. 21 The court must construe ambiguous

policy language in favor of the insureds, but the policy language cannot be stretched beyond its




15
     Howden N. Am. Inc. v. Ace Prop. & Cas. Ins. Co., 875 F. Supp. 2d 478, 495 (W.D. Pa. 2012).
16
     Id.
For breach of contract claims, interest/contact balancing considers “(1) the place of contracting; (2) the place of
negotiation of the contract; (3) the place of performance; (4) the location of the subject matter of the contract; and
(5) the domicile, residence, nationality, place of incorporation and place of business of the parties.” Hammersmith,
480 F.3d at 233 (3d Cir. 2007).
17
     See Policy [Doc. No. 1-4] at 2; Ex. C to Compl. [Doc. No. 1-5] (listing insured properties).
18
     Wenkosky v. Protective Ins. Co., 698 F. Supp. 1227, 1230 n.2 (M.D. Pa. 1988).
19
  The parties have also acknowledged the application of Pennsylvania law and argued under it. See, e.g., Mot. to
Dismiss [Doc. No. 12-1] at 3–4; Pl.’s Resp. in Opp’n [Doc. No. 15] at 25.
20
     Spector v. Fireman’s Fund Ins. Co., 451 F. Appx. 130, 136 (3d Cir. 2011).
21
     Medical Protective Co. v. Watkins, 198 F.3d 100, 106 (3d Cir. 1999) (citations and quotations omitted).
                                                             4
              Case 2:20-cv-06398-CMR Document 27 Filed 09/13/21 Page 5 of 11




plain language meaning to create ambiguity. 22 Moreover, a disagreement between parties over

the policy language is not sufficient to constitute an ambiguity. 23 The insured bears the initial

burden of establishing coverage under the policy. 24

             A. Plaintiffs cannot Show that They Are Entitled to Coverage under the Policy

                 1. The Business Income and/or Rental Value Provision and the Civil Authority
                    Provision

             Plaintiff argues that it is entitled to coverage under the Business Income/Rental Value

provision and the Civil Authority provision. Although these provisions provide different types of

coverage, both require the “direct physical loss of or damage to” a property. 25 Plaintiff provides



22
     RDS Vending LLC v. Union Ins. Co., No. 20-3928, 2021 WL 1923024, at *3 (E.D. Pa. May 13, 2021).
23
     Id.
24
     State Farm Fire & Cas. Co. v. Est. of Mehlman, 589 F.3d 105, 111 (3d Cir. 2009)
25
     The Business Income/Rental Value provision states:
             [T]he Company will pay for the actual loss of Business Income and/or Rental Value sustained by
             the Insured due to the necessary ‘suspension’ of the Insured’s ‘operations’ during the period of
             restoration. The ‘suspension’ must be caused by direct physical loss of or damage to property at
             the Insured’s premises where coverage applies . . .

Policy [Doc. No. 1-4] at 31.
The Civil Authority provision states:
             The insurance provided by this coverage form for loss of Business Income and/or loss of Rental
             Value is extended to apply to such loss of Business Income and/or loss of Rental Value incurred
             by the Insured caused by the action of civil authority that prohibits access to the Insured’s
             premises where such coverages apply:
             1) Due to direct physical loss of or damage to property other than property at the Insured’s
                premises, caused by or resulting from a Covered Cause of Loss, provided both of the
                following apply:
                     a.   Access to the area immediately surrounding the damaged property is prohibited by
                          civil authority as a result of the damage, and the Insured’s premises are within that
                          area but are not more than 10 miles from the damaged property; and
                     b.   The action of civil authority is taken in response to dangerous physical conditions
                          resulting from the damage or continuation of the Covered Cause of Loss that caused
                          the damages, or the action is taken to enable a civil authority to have unimpeded
                          access to damaged property.
Id. at 32.
                                                              5
             Case 2:20-cv-06398-CMR Document 27 Filed 09/13/21 Page 6 of 11




a two-step argument as to why the “direct physical loss of” requirement is met. First, Plaintiff

argues that the Court should interpret “direct physical loss of” broadly to include any “scenario

where business owners and their employees, customers, vendors, suppliers, and others lose the

full range of rights and advantages of using or accessing their business property.” 26 Second,

Plaintiff argues that governmental closure orders are a “direct physical loss” under this broad

interpretation.

           To determine whether governmental closure orders can cause a “direct physical loss,” the

Court must look to the policy as a whole. The Business Income/Rental Value provision provides

coverage for loss of income or rental value, but limits the coverage to the “period of restoration,”

which begins with “the date and time of direct physical loss or damage to property . . . and ends

on the . . . date when the property should be repaired, rebuilt or replaced; or the date when

business is resumed at a new permanent location.” 27

           By limiting coverage to the “period of restoration,” it is clear that the parties intended the

“direct physical loss of” a property to only include a loss of use “directly associated with the

building such that it could be remedied through repair or by moving to a different building.” 28




26
  Pl.’s Resp. in Opp’n [Doc. No. 15] at 5–6 (quoting North State Deli, LLC, v. Cincinnati Ins. Co., No. 20-2569,
2020 WL 6281507, *3 (N.C. Sup. Ct. Oct. 7, 2020)). Plaintiff argues that this is the proper interpretation based on
the dictionary definitions of the words comprising the phrase.
27
     Policy [Doc. No. 1-4] at 78.
28
  RDS Vending LLC v. Union Ins. Co., No. 20-3928, 2021 WL 1923024, at *4 (E.D. Pa. May 13, 2021); see also
Star Buick GMC v. Sentry Ins. Grp., No. 20-03023, 2021 WL 2134289, at *5 (E.D. Pa. May 26, 2021); J.B.’s
Variety Inc. v. Axis Ins. Co., No. 20-4571, 2021 WL 1174917, *4 (E.D. Pa. Mar. 29, 2021) (“The Policy makes clear
that there must be some sort of physical damage to the property that is the subject of a repair, rebuilding, or
replacing.”); Oral Surgeons, P.C. v. Cincinnati Ins. Co., 2 F.4th 1141, 1144 (8th Cir. 2021).
The Policy also includes a special exclusion provision which states that Defendant will not pay for “any increase of
loss caused by or resulting from delay in rebuilding, repairing, or replacing the property resuming ‘operations’ due
to interference at the location of the rebuilding, repair or replacement by strikers or other persons…” Policy [Doc.
No. 1-4] at 47. This special exclusion provision further supports the Court’s interpretation of the phrase.
                                                          6
             Case 2:20-cv-06398-CMR Document 27 Filed 09/13/21 Page 7 of 11




Here, Plaintiff has alleged that the governmental closure orders caused a loss within the meaning

of the policy. However, no allegation is made that the orders were associated with a specific

property or that any loss caused by the orders could be remedied by repair or relocation.

Therefore, Plaintiff has not alleged a “direct physical loss of” a property as required by the

policy. 29

           Plaintiff also suggests that SARS-CoV-2, the coronavirus which causes COVID-19 is a

physical substance that can live and be active on inert surfaces within a property and therefore

cause a “direct physical loss.” 30 But as Plaintiff makes clear in the Complaint, the loss of use of

the properties was because “COVID-19 was omnipresent . . . throughout communities across the

United States.” 31 Furthermore, if the loss had been caused by coronavirus on inert surfaces, it

could be remedied through disinfecting the interior of the property.

                2. The Ingress or Egress Provision

           Plaintiff argues that it is entitled to coverage under the Ingress or Egress provision, which

provides coverage for loss of business income/rental value where ingress to or egress from the

covered property is prevented “as a direct result of” a loss or damage to a nearby property. 32




29
  While the Civil Authority Provision does not refer to a period of restoration, there is nothing in the policy to
suggest that ““direct physical loss” should be interpreted differently in different provisions. See, e.g., Two Farms
Inc. v. Greenwich Ins. Co., 628 Fed. Appx. 802, 805 (2d Cir. 2015) (citations and quotations omitted) (“Generally, a
word used by the parties in one sense will be given the same meaning throughout the contract in the absence of
countervailing reasons.”).
30
     See Pl.’s Resp. in Opp’n [Doc. No. 15] at 9.
31
     Compl. [Doc. No. 1] ¶ 111.
32
     The Ingress or Egress provisions states:
           The insurance provided by this coverage form for loss of Business Income and/or loss of Rental
           Value is extended to apply to such loss of Business Income and/or loss of Rental Value incurred
           by the Insured when ingress to or egress from the Insured’s premises where such coverages apply
           is prevented (other than as provided in the Civil Authority Coverage Extension) as a direct result
           of loss of or damage to property that is away from, but within 1 mile (or the revised number of
                                                           7
             Case 2:20-cv-06398-CMR Document 27 Filed 09/13/21 Page 8 of 11




Unlike the provisions discussed above, the Ingress or Egress provision requires “loss of” a

property, and not a “direct physical loss of.” But the Court need not determine the precise

meaning of “loss” under this provision because Plaintiff cannot show ingress or egress was

prohibited as “direct result of” another property.

           Looking to the plain meaning of the language, the “direct result of” requirement means

that there must be causal relationship between the loss suffered by the nearby property and the

prevention of ingress or egress. Plaintiff’s allegations that COVID-19 was omnipresent are

insufficient to meet this requirement as the Governmental Orders—which Plaintiff alleges

prevented ingress and egress—were issued in response to the overall prevalence of COVID-19 in

the community and not within a specific property. 33

           B. Plaintiffs’ Insurance Claims are Barred by the Virus Exclusions

           Even if Plaintiff could establish a right to coverage under the policy, coverage would be

barred under the Virus or Bacteria exclusion. Under Pennsylvania law, the insurer bears the

burden of showing that an exclusion applies. 34 Exclusions are strictly construed against the

insurer, 35 but “[e]xclusions from coverage contained in an insurance policy will be effective




           miles shown for this Coverage Extension in the Supplemental Coverage Declarations) of the
           Insured’s premises, caused by or resulting from a Covered Cause of Loss.
Policy [Doc. No. 1-4] at 32–33.
33
  Plaintiff also claims entitlement to coverage under the “Dependent Property” provision. The “Dependent
Property” provision looks to the Business Income Coverage, Civil Authority, and Ingress or Egress provisions and
replaces “at the Insured’s premises” with “the premises of a ‘dependent property.’” Policy [Doc. No. 1-4] at 33–34.
For the same reasons Plaintiff cannot establish coverage under the provisions for the covered properties, Plaintiff
cannot do so for any “dependent property.”
34
     See State Farm Fire & Cas. Co., 589 F.3d at 111; Wolfe v. Ross, 115 A.3d 880, 884 (Pa. Super. Ct. 2015).
35
     Selko v. Home Ins. Co., 139 F.3d 146, 152 n.3 (3d Cir. 1998).
                                                           8
             Case 2:20-cv-06398-CMR Document 27 Filed 09/13/21 Page 9 of 11




against an insured if they are clearly worded and conspicuously displayed, irrespective of

whether the insured read the limitations or understood their import.” 36

           The Virus or Bacteria exclusion states that Defendant will not “pay for loss or damage

caused directly or indirectly” by “[a]ny virus, bacterium or other microorganism that induces or

is capable of inducing physical distress, illness or disease.” 37 SAR-CoV-2 is a virus that induces

COVID-19, and it is the direct or indirect cause of Plaintiff’s alleged losses. The virus or bacteria

exclusion unambiguously bars coverage for Plaintiff’s claims. 38

           Plaintiff argues that the exclusion should not apply because “the Governmental Closure

Orders enacted by controlling authorities through the United States, not the virus itself, were the

cause for the losses.” 39 But the exclusion explicitly applies to loss or damage caused “indirectly”

by a virus or bacteria and states that it will apply “regardless of any other cause or event that

contributes concurrently or in any sequence to the loss.” 40 Plaintiff further argues that the

exclusion should not apply because Defendant chose not to incorporate a specific pandemic

exclusion that had been created by the insurance industry. 41 But because the language of the




36
     Pacific Indem. Co. v. Linn, 766 F.2d 754, 761 (3d Cir. 1985).
37
     Policy [Doc. No. 1-4] at 23, 25.
38
  Other courts considering a similar exclusion in COVID-19 insurance cases have reached this same conclusion.
See, e.g., Lansdale 329 Prop., 2021 WL 1667424, at *10 (collecting cases) (“These cases have almost unanimously
concluded that the language of the Virus Exclusion unambiguously bars coverage”).
39
     Pl.’s Resp. in Opp’n [Doc. No. 15] at 2.
40
     Policy [Doc. No. 1-4] at 23.
Plaintiff cites Elegant Massage, LLC v. State Farm Mutual Automobile Insurance Company, 20-cv-265, 2020 WL
7249624, at *12 (E.D. Va. Dec. 9, 2020), for the proposition that, for the exclusion to apply, there must be a “direct
connection” between the virus and the claimed loss and that the connection must be the “immediate cause” in the
chain. Doc. No. 15 at 20–23 (citing). But the exclusion in Elegant Massage was only covered losses that were the
result of “growth, proliferation, spread or presence” of a virus and did not specify that it covered losses indirectly
caused by a virus. Elegant Massage, 2020 WL 7249624, at *12.
41
     See Compl. [Doc. No. 1] ¶¶ 114–16.
                                                            9
            Case 2:20-cv-06398-CMR Document 27 Filed 09/13/21 Page 10 of 11




virus or bacteria exclusion is unambiguous, the Court need not consider any extra-contractual

material to determine the parties’ intent.

           Finally, Plaintiff argues that the virus or bacteria exclusion should not apply because its

application “is contrary to the reasonable expectation of the Insureds.” 42 Under Pennsylvania

law, the Court must examine the “totality of the insurance transaction to ascertain the reasonable

expectation of the insured,” and “the language of the insurance contract itself serves as the best

evidence of the parties’ reasonable expectations. 43 To show a reasonable expectation contrary to

the language of the policy, the insured must allege facts showing reliance on a representation

made by the insurance company not accurately reflected in the policy or the insurer unilaterally

changed the scope of the coverage after the policy was purchased. 44 There are no such

allegations here, and Plaintiff therefore cannot show a reasonable expectation of coverage. 45




42
     Compl. [Doc. No. 1] at ¶123.
43
     Moody v. Hartford Fin. Grp., Inc., 513 F. Supp. 3d 496, 502, 507 (E.D. Pa. 2021).
44
  See Collister v. Nationwide Life Ins. Co., 388 A.2d 1346, 1353–54 (Pa. 1978); Tonkovic v. State Farm Mut. Auto.
Ins. Co., 521 A.2d 920, 925 (Pa. 1987).
45
  See Fuel Recharge Yourself, Inc. v. Amco Ins. Co., No. 20-4477, 2021 WL 510170, at *5 (E.D. Pa. Feb. 11, 2021)
(citations and quotations omitted) (“Because I have concluded that the policy provisions at issue unambiguously
preclude coverage, I cannot find that Plaintiff's reasonable expectations were frustrated.”).
Plaintiff brings a claim for statutory bad faith under 42 Pa. C.S.A. § 8371. See Compl. [Doc. No. 1] at ¶ 142. But
because Defendant had a reasonable basis for denying Plaintiff’s claims, the denial could not have been in bad faith.
See Rancosky v. Wash. Nat’l Ins. Co., 170 A.3d 364, 373 (Pa. 2017) (citations and quotations omitted) (Finding bad
faith requires that the insurer “did not have a reasonable basis for denying benefits under the policy.”). Plaintiff has
also agreed to withdraw its claim for breach of the implied covenant of good faith and fair dealing. See Pl.’s Resp. in
Opp’n [Doc. No. 15] at 31.
Plaintiff requests that, “[i]n the event that this Court is inclined to grant Defendant’s Motion to Dismiss,” the Court
should instead stay this action pending the Third Circuit’s consideration of 1 S.A.N.T., Inc. v. Berkshire Hathaway,
Inc. on appeal. See Pl.’s Resp. in Opp’n [Doc. No. 15] at 33. Although many COVID-19 business interruption cases
examine similar policy language, each case is governed by its own specific facts and policy. The Court will not stay
this action.




                                                          10
            Case 2:20-cv-06398-CMR Document 27 Filed 09/13/21 Page 11 of 11




       V.    CONCLUSION

            The Court is sympathetic to Plaintiff and other similarly situated property owners

affected by the COVID-19 Pandemic. But the Court must reach the result consistent with the

language of the policy and the applicable jurisprudence. Plaintiff cannot show that it was entitled

to coverage for COVID-19 related losses and Plaintiff’s Complaint will be dismissed with

prejudice, as any amendment would be futile. 46 An order will be entered.




46
     See Kanter v. Barella, 489 F.3d 170, 181 (3d Cir. 2007).
                                                           11
